Exhibit 10.24

 

FIVE YEAR AGREEMENT

BETWEEN

 

(Shareholder)

Growing Unit:     

and

Shareholder:               

AMERICAN CRYSTAL SUGAR COMPANY

(Company)

 

1.               PLANTING AND DELIVERY OBLIGATIONS.  Shareholder agrees during
the Initial Term and any Renewal Term hereof to prepare land, plant, replant,
cultivate, harvest and deliver, the number of acres of sugarbeets equal to the
number of Preferred Shares of Company then owned by Shareholder, subject to the
provisions of Sections 2 and 3 of this Agreement. Shareholder agrees to replant
any sugarbeets that are lost due to flooding, weather conditions or any other
cause, provided that such replanting can be reasonably accomplished on or before
June 10 of the then current crop year. Land to be used for sugarbeet production,
cultural and harvest practice requirements, and other matters shall be specified
by annual contract to be entered into between Company and Shareholder as a
supplement to this Agreement (the “Annual Contract”). Company shall not be
obligated to purchase sugarbeets, and Shareholder agrees to destroy prior to
August 15, or such other date specified by the Company and communicated to
Shareholder, sugarbeets from all acres planted in excess of that contracted
pursuant to this Agreement. Company hereby reserves the right to disapprove of
any field proposed to be used by a shareholder to grow sugarbeets if in the
judgment of Company the field is not appropriate for sugarbeets due to disease,
soil type, drainage conditions, or other factors. Shareholder agrees to abide by
any policies that may be established from time to time by Company related to
rotation, destruction of damaged or diseased sugarbeets, and/or other agronomic
and operational matters.

 

2.               TOLERANCES.  The total number of acres of sugarbeets to be
planted by Shareholder shall be subject to overplant and underplant tolerances
as established from time to time by Company pursuant to this Agreement.
Shareholder hereby acknowledges and agrees that said tolerances may be
established and/or modified from time to time by Company as determined to be
appropriate to respond to planting, crop conditions, and/or government imposed
marketing allocations. The initial tolerance and any modification thereof shall
be effective upon communication of the same to Shareholder by Company, and the
Annual Contract shall be deemed amended to the extent of the modified tolerance.

 

3.               PRORATION.  Company hereby reserves the right to prorate
delivery rights with regard to any crop to be delivered hereunder. Any such
proration shall be made by Company after a determination by the Board of
Directors that Company may not be able to economically process the entire crop
for any reason, including, but not limited, to government imposed marketing
allocations or a larger than anticipated crop yield. A proration may be
accomplished on the basis of a percentage of stock acres, planted acres or any
other means determined by the Board of Directors to be fair and equitable. Any
proration shall be communicated to, and applied against, all shareholders of
Company on a uniform and equitable basis as determined by the Board of
Directors. The Annual Contract shall be deemed modified to the extent of any
such proration.

 

4.               PREVENTED PLANTING.  Shareholder shall be unconditionally
obligated to plant the sugarbeet crop unless such planting is prevented as a
result of acts of God or other causes beyond the reasonable control of
Shareholder, as provided in Section 15 of this Agreement. If, after making all
reasonable efforts, Shareholder has been prevented from planting the sugarbeet
crop on or before June 1 of the applicable crop year, or such later date as may
be established from time to time under federal crop insurance policies to enable
a sugarbeet grower to receive prevented planting coverage at an unreduced level,
(the “Prevented Planting Date”), Shareholder shall be relieved of its obligation
to plant such sugarbeet crop. Shareholder may elect to plant the sugarbeet crop
at any time after the Prevented Planting Date. A determination as to whether
Shareholder is prevented from planting shall be mutually determined by
Shareholder and a representative of Company based on Shareholder’s planting
conditions for the period leading up to and including the Prevented Planting
Date.

 

5.               TERM.  The initial term of this Agreement shall be for the
crops to be planted in 2008, 2009, 2010, 2011 and 2012 (the “Initial Term”).
This Agreement shall automatically renew for successive five (5) crop year terms
(“Renewal Terms”) unless one party provides written notice to the other party on
or before August 31 of the final crop year of the then current Initial or
Renewal Term, of such party’s intent to terminate this Agreement. The provisions
of this Agreement that are applicable to the final crop year of the then current
Initial or Renewal Term shall remain in effect following notice of termination
until performance has been completed by both parties with respect to such final
crop year.

 

6.               PAYMENT FOR SUGARBEETS.  Payment for sugarbeets delivered each
crop year shall be made as set forth in this Section 6 (using the definitions
set forth in Section 18).

 

(a)          The Gross Beet Payment for sugarbeets delivered shall be the “per
hundredweight value of recovered sugar” multiplied by the number of
hundredweight of “recovered sugar” contained in the sugarbeets delivered by
Shareholder. Shareholder’s share of “agri-products revenue” will be added while
Shareholder’s share of “operating costs” will be subtracted, both allocated on a
per “net ton of sugarbeets delivered” basis. Company reserves the right to
establish a marketing allocation adjustment program to provide for equitable
treatment among shareholders from year to year as a result of limitations on
production due to government imposed marketing allocations. The costs and/or
adjustments associated with this program will be used to determine the Gross
Beet Payment in a manner consistent with the program, as approved by the Board
of Directors.

 

(b)         The following allowances, costs and deductions, if applicable, will
be used in adjusting Shareholder’s Gross Beet Payment to Shareholder’s Net Beet
Payment:

 

(i)

 

Hauling Allowance Program: Company reserves the right to establish a hauling
allowance program and in connection therewith to allocate the cost of the
hauling allowance program among shareholders of Company in a manner consistent
with the program as approved from time to time by the Board of Directors.

 

 

 

(ii)

 

Pre-Pile Quality Premium Program: Company reserves the right to establish a
pre-pile quality premium program as partial compensation to shareholders for the
delivery of sugarbeets prior to the commencement of the piling campaign. The
cost of this program will be shared equally each crop year on a per “net ton of
sugarbeets delivered” basis by all shareholders who have delivered sugarbeets to
Company.

 

 

 

(iii)

 

Minimum Payment Allowance Program: Company reserves the right to establish a
minimum payment allowance program. The cost of this program will be shared
equally each crop year on a per “net ton of sugarbeets delivered” basis by all
shareholders who have delivered sugarbeets to Company.

 

 

 

(iv)

 

Tare Incentive Program: Company reserves the right to establish a tare incentive
program to encourage growers to reduce tare. The cost of this program will be
allocated among shareholders of Company in a manner consistent with the program,
as approved by the Board of Directors.

 

 

 

(v)

 

Unit Retain: A unit retain may be declared by the Board of Directors and the
amount of such unit retain shall be deducted from the final payment to be made
for sugarbeets, and Company may deduct the estimated unit retain from the
periodic payments to be made pursuant to Section 7 of this Agreement. Company
reserves the right to determine the tax treatment of any unit retain at a date
subsequent to the date that the amount of the unit retain is declared by the
Board of Directors.

 

(c)          Company reserves the right to establish a program to encourage
timely harvest by shareholders. The charges associated with this program will be
allocated among shareholders in a manner consistent with the program, as
approved by the Board of Directors, and will be reflected as an adjustment to
one or more of the payments to be made to Shareholder under this Agreement.

 

(d)         Company reserves the right to establish a freight charge program to
recover certain charges associated with the transportation of sugar beets. The
freight adjustment shall be charged to shareholders of Company in a manner
consistent with the program as approved from time to time by the Board of
Directors and, will be reflected as an adjustment to one or more of the payments
to be made to Shareholder under this Agreement.

 

(e)          Company reserves the right to establish a program to encourage
shareholders to comply with pre-pile delivery policies. The charges associated
with this program will be allocated among shareholders in a manner consistent
with the program, as approved by the Board of Directors, and will be reflected
as an adjustment to one or more of the payments to be made to Shareholder under
this Agreement.

 

7.               PAYMENT SCHEDULE. Payment for sugarbeets delivered shall be
made as follows:

 

(a)          An initial payment shall be made on or about November 15. Such
payment shall be sixty-five percent (65%) of Company’s then current estimate of
Shareholder’s Net Beet Payment for that crop year.

 

(b)         A second payment will be made on or about March 31. Such payment
shall be an amount which will bring that payment plus the November payment to
ninety percent (90%) of Company’s then current estimate of Shareholder’s Net
Beet Payment for that crop year.

 

(c)          The final payment, including any portion thereof designated as a
patronage dividend, which together with the prior payments shall equal one
hundred percent (100%) of the Net Beet Payment, shall be made no later than 15
days after the approval of the Company’s audited financial statements for the
fiscal year during which the crop was processed.

 

Shareholder may from time to time request that Company deduct certain amounts
from the payments to be made hereunder to satisfy payment obligations to third
parties. Company, at its sole discretion, reserves the right to approve the form
and content of such requests. To the extent Company elects to honor such
request(s), Shareholder shall indemnify and hold the Company harmless from all
losses, costs, and damages (including attorneys’ fees and costs) incurred by
Company as a result of payments to a third party.

 

THE UNDERSIGNED REPRESENTS THAT HE/SHE IS AN AUTHORIZED REPRESENTATIVE OF
SHAREHOLDER AND THAT HE/SHE HAS THE AUTHORITY TO BIND SHAREHOLDER TO THE TERMS
OF THIS AGREEMENT.

 

Dated this        day of                                       ,        

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

 

 

By:

 

 

 

 

Its:

By:

 

 

 

 

 

Its:

 

--------------------------------------------------------------------------------


 

Shareholder hereby acknowledges and agrees that Company may issue patronage
distributions and/or unit retains pursuant to the provisions of the Company’s
Bylaws, which patronage distributions and unit retains may be qualified or
nonqualified pursuant to 26 U.S.C. 1388 (Internal Revenue Code) for regular
and/or alternative minimum tax purposes. Shareholder hereby agrees that the
amount of any qualified patronage distribution and/or unit retain will be taken
into account by Shareholder at its stated dollar amount in the manner provided
in 26 U.S.C. 1385 for regular and alternative minimum tax purposes, and will be
reported on Shareholder’s income tax return for the taxable year in which the
qualified written notice of such distribution or unit retain is received, all as
more particularly described in the Company’s Bylaws.

 

8.               BREACH AND REMEDIES.  Shareholder agrees to abide by the
Articles of Incorporation and the Bylaws of Company, to comply with all
applicable federal, state and local laws, ordinances, regulations and rulings,
as well as Company’s operational and agricultural regulations and policies
(collectively referred to herein as “Applicable Law and Policy”). Shareholder
acknowledges and agrees that Shareholder is required, pursuant to this
Agreement, the Annual Contract, and the Bylaws of Company, to grow and deliver
the sugarbeet crop to Company in each year at the times specified by Company.
Any one or more of the following shall constitute a breach of this Agreement by
Shareholder: (i) the failure of Shareholder to plant, grow and deliver said crop
to Company; (ii) the failure of Shareholder to comply with Applicable Law and
Policy, (iii) the failure of Shareholder to comply with any provision of this
Agreement, or (iv) the breach by Shareholder of any other agreement with
Company. Upon a breach of this Agreement, the Shareholder may be subject to one
or more of the following remedies as determined by Company:

 

(a)          Expulsion as a member of Company;

 

(b)         Forfeiture of Shareholder’s Common Stock in Company and
qualification to be a preferred shareholder of Company;

 

(c)          Termination of this Agreement and the right to deliver sugarbeets
to Company for processing;

 

(d)         Payment of liquidated damages to Company, which liquidated damages
are hereby declared and stated to be an amount equal to Shareholder’s share of
Company fixed costs for processing of the crop; and

 

(e)          Any other legal or equitable remedy that may be available to
Company under applicable law or as otherwise mutually agreed upon by Shareholder
and Company.

 

9.               SOIL TESTS.  Shareholder agrees to undertake and conduct soil
testing on an annual basis on all land Shareholder utilizes for growing of
sugarbeets pursuant to this Agreement. Shareholder further agrees to report and
make available the results of said soil tests to the agricultural department of
Company, together with information as to the amounts and kinds of fertilizer
applied to the soil tested.

 

10.         AGRICULTURE PRACTICES.  Shareholder agrees to plant only those seed
varieties that have been approved by Company for the then current crop year.
Shareholder agrees that it shall use no pesticide, chemical or other substances
in a manner inconsistent with product labels; or that could result in any
residue in or on sugarbeets grown for Company under this Agreement, or in any
sugar or by-products produced from such sugarbeets, beyond the limits permitted
by law or governmental regulations. Shareholder acknowledges and agrees that
Company shall have the right to reject and refuse delivery of any sugarbeets to
which have been applied, or which have been grown on ground to which has been
applied, any unauthorized, non-registered, non-approved or prohibited pesticide,
chemical or other substance. Shareholder further acknowledges and agrees that
Company’s right to reject or refuse delivery of any of said sugarbeets may be
invoked by Company at its sole option, regardless of whether or not use of, or
application of, an unauthorized, non-registered, non-approved, or prohibited
pesticide, chemical or other substance results in, or may result in, a residue
in or on the sugarbeets grown, or sugar or by-products produced from such
sugarbeets. Shareholder hereby grants Company (and its employees and agents) the
right to enter the land upon which sugarbeets are being grown for the purpose of
inspecting and taking samples of such sugarbeets to verify compliance with the
terms of this Agreement.

 

11.         INDEMNIFICATION.  Shareholder agrees to hold harmless and indemnify
Company and all shareholders of Company from any and all losses, costs, or
damages (including attorneys’ fees and costs) Company or its shareholders may
incur as a result of Shareholder (i) delivering sugarbeets to Company grown from
non-approved seed varieties, or to which have been applied, or which have been
grown on ground upon or to which any unauthorized, non-registered, non-approved
or prohibited pesticide, chemical or other substance has been applied; or (ii)
breaching any provision of this Agreement.

 

12.         DELIVERY OF SUGARBEETS.  Delivery of sugarbeets shall be made by
Shareholder at such times, in such quantities, and to such receiving stations as
may be designated by Company.

 

(a)          Title and all risk of loss to said sugarbeets shall be and remain
with Shareholder until such time as Shareholder completes delivery to Company at
the designated receiving station, at which time title and risk of loss shall
pass to Company. The sugarbeets shall be protected from sun and frost between
the time of harvest and the time of delivery, including sugarbeets that are
loaded on truck. Company has the option of rejecting any diseased, frozen or
damaged sugarbeets, sugarbeets having less than 12% sugar or less than 80%
purity, sugarbeets that, in Company’s opinion, are not suitable for storage or
for the manufacture of sugar, sugarbeets as to which, in Company’s opinion, the
terms and conditions of this Agreement have not been properly complied with, or
for any other bona fide reason.

 

(b)         All sugarbeets delivered shall be properly defoliated and free from
excess dirt, stones, trash and other foreign substances of any kind which might
interfere with handling and processing at Company’s factories. All sugarbeets
shall be subject to a deduction for tare. Tare determination, sugar percentage,
and sugar loss to molasses shall be determined at quality laboratories operated
by Company.

 

(c)          Notwithstanding anything to the contrary herein, the
representations and warranties made by Shareholder relative to the sugarbeets
shall continue following the delivery of the sugarbeets and the resulting
transfer of the risk of loss to Company.

 

13.

 

SHAREHOLDER INDEBTEDNESS TO COMPANY.  It is agreed that liquidated damages
arising under Section 8 of this Agreement, the amount charged for all sugarbeet
seed purchased from Company by Shareholder together with any related technology
fees, and any and all other indebtedness to Company by Shareholder, whether due
or not, shall constitute a debt which Company shall have the right to collect as
it would any other contractual obligation. Any such amount or indebtedness that
is due and payable or that hereafter may become due and payable to Company from
Shareholder shall become and remain a first priority lien on the crop of
sugarbeets to be grown and may, if not previously paid by Shareholder, be
deducted by Company from any payments from Company to Shareholder that shall
become due under this Agreement or any subsequent agreement between Company and
Shareholder. Shareholder agrees to repay Company, at the time of Shareholder’s
initial beet payment for each crop year, all such amounts or indebtedness,
together with interest at a rate to Shareholder as may be set by Company, but
not to exceed the highest rate allowed by law. Shareholder hereby grants Company
a security interest in any beet payments to be made to, or unit retains held in
the name of Shareholder, for purposes of securing payment of such indebtedness.
Notwithstanding any other remedy which may be available, Company shall have the
right, exercisable at its sole option, to offset any indebtedness to Company
against the beet payments to be made to Shareholder hereunder and/or unit
retains held in the name of Shareholder. Company may terminate this Agreement
upon ten (10) days written notice in the event Shareholder is, as of April 1 of
any crop year during the term hereof, in default on any payment obligation owed
to Company

 

14.         NO LIABILITY.  In no event shall Company be liable to Shareholder
for partial or complete failure of crop or for any injury or damage to
sugarbeets prior to the time of delivery to Company.

 

15.         FORCE MAJEURE.  Fire, strikes, accidents, acts of God and the public
enemy, or other causes beyond the reasonable control of the parties which
prevent Shareholder from the performance of this Agreement, or Company from
utilizing the sugarbeets contracted for in the manufacture of sugar, shall
excuse the respective parties from the performance of this Agreement.

 

16.         BINDING EFFECT.  Subject to the limitations set forth in the
Articles of Incorporation and Bylaws of Company, this Agreement shall be binding
upon Shareholder, its heirs, legal representatives, successors and permitted
assigns; and upon Company, its successors and assigns. This Agreement shall not
be transferred or assigned by Shareholder without written consent of Company. No
agent of Company has any authority to change, waive, or modify any of the terms
or provisions of this Agreement.

 

17.         AMENDMENT.  Company reserves the right to amend any provisions of
this Agreement as follows:

 

(a)          This Agreement may be amended by a resolution approved by the Board
of Directors to the extent that such amendment does not have material adverse
effect on the shareholders of Company, taken as a whole. Such amendment shall be
effective upon written notice to Shareholder.

 

(b)         This Agreement may be amended by a resolution approved at any
regular or special meeting of shareholders of Company at which a quorum is
registered as being present or represented by mail vote, by a majority of
shareholders so present or represented by mail vote, where the notice of such
meeting contains a statement of the proposed amendment.

 

18.         DEFINITIONS.  The following definitions shall apply with respect to
terms used herein:

 

(a)          The “per hundredweight value of recovered sugar” shall be the “net
selling price per hundredweight of sugar”, as hereinafter defined, recovered
from that year’s crop, adjusted for the difference between the opening inventory
book value and its actual net selling price, and adjusted by valuing the closing
inventory at its estimated net realizable value.

 

(b)         “Recovered sugar” contained in the sugarbeets delivered by
Shareholder shall be determined by Company deducting  from gross sugar (i) sugar
loss to molasses on a fresh beet basis as determined by Company, and (ii)
Shareholder’s share of other sugar losses incurred in the storage and processing
of the sugarbeets, allocated on a per “net ton of sugarbeets delivered” basis,
and increased by (iii) Shareholder’s share of additional sugar recovered through
the molasses desugarization process on a per “net ton of sugarbeets delivered”
basis.

 

(c)          The “net selling price per hundredweight of sugar” sold shall be
determined by deducting from the gross sales price all such charges and
expenditures as are regularly and customarily deducted from such gross sales
price of sugar in accordance with Company’s system of accounting used to
determine the “net selling price of sugar” sold.

 

(d)         “Agri-products revenue” shall be determined by using the net selling
price of pulp, molasses, and any other by-product produced by Company, of that
crop year, as determined in accordance with Company’s system of accounting.

 

(e)          Operating costs shall be determined in accordance with Company’s
system of accounting, and shall include all costs and expenses not otherwise
accounted for with respect to business done with members, and shall be net of
results from beet seed and other miscellaneous member business.

 

(f)            “Net ton of sugarbeets delivered” shall mean a gross ton of
sugarbeets delivered, less the tare weight of dirt, rocks, weeds, and other
foreign materials, as determined by Company.

 

2

--------------------------------------------------------------------------------